Citation Nr: 0018182	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether Section 306 pension was properly terminated effective 
January 1, 1998.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1945 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse award action of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

For 1997 the veteran was in receipt of $763.80 monthly from 
Social Security and his spouse was in receipt of $772.80 
monthly from Social Security; additionally, the veteran's 
spouse had wages from employment until March 14, 1997.


CONCLUSION OF LAW

The countable income of the veteran for 1997 exceeded the 
statutory limit for continued entitlement to Section 306 
disability pension and this pension was accordingly properly 
terminated effective January 1, 1998.  38 U.S.C.A. §§ 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.26, 3.252, 3.260, 3.261, 
3.262, 3.660, 3.960 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  Under the applicable regulations, 
Section 306 pension shall be terminated for any one of 
various specified reasons including where a Section 306 
pensioner's countable annual income, determined under 
§§ 3.250 to 3.270, exceeds the applicable amounts stated in 
§ 3.26(a).  38 C.F.R. § 3.960.  The annual income limitation 
for Section 306 pension shall be the amounts specified in 
Section 306(a)(2)(A) of Public Law 95-588 as increased from 
time to time under Section 306(a)(3) of Public Law 95-588.  
The annual income limit for a veteran with one dependent was 
$12,977 for 1997.

In determining annual income, the basic rule is that payments 
of any kind or from any source will be counted as income 
unless specifically excluded.  Income will be counted for the 
calendar year in which it is received and total income for 
the full calendar year will be considered except as provided 
in § 3.260.  38 C.F.R. § 3.252.  Income of the spouse will be 
determined under the rules applicable to income of the 
claimant.  Where a veteran is living with a spouse, there 
shall be included as income of the veteran, all income of the 
spouse in excess of whichever is greater, the amount of the 
spousal income exclusions specified in Section 306(a)(2)(B) 
of Public Law 95-588 as increased from time to time, or the 
total earned income of the spouse which is reasonably 
available to or for the veteran, unless hardship to the 
veteran would result.  38 C.F.R. § 3.262(b).  Social Security 
old age and disability benefits and retirement payments 
received by a veteran or his spouse will be countable as 
income except that 10 percent will be excluded.  38 C.F.R. 
§ 3.262(e)(f).  In determining countable annual income, there 
will be excluded from the amount of a veteran's annual 
income, any unreimbursed amounts which have been paid within 
the calendar year for unusual medical expenses.  Unreimbursed 
expenditures which exceed 5 percent of the claimant's 
reported annual income will be considered unusual.  38 C.F.R. 
§ 3.262(1).

Where discontinuance of a running award of Section 306 
pension is required because of an increase in income which 
could not reasonably have been anticipated, based on the 
amount actually received the year before, the discontinuance 
shall be made effective the end of the year in which the 
increase occurred.  38 C.F.R. § 3.660(a)(2).

Facts:  The veteran in this case had been in receipt of 
Section 306 pension for many years.  As in all such cases, 
the veteran was required to submit an annual eligibility 
verification report (EVR) to VA.  A March 1996 EVR revealed 
that the veteran had Social Security retirement income of 
$742.10 per month.  However, an EVR submitted in January 1997 
stated that the veteran received $763.10 per month in Social 
Security retirement income and that his spouse received $729 
per month in Social Security retirement income.  This form 
also reported that the veteran's spouse expected to receive 
$12,500 in wages for 1997.

The veteran subsequently reported that his wife began to 
receive Social Security benefits as of July 1996 when she 
reached age 65.  It was also reported that his wife's 
employment ended on March 14, 1997, due to a plant closing.  
A report of contact dated in May 1997 indicates that the 
veteran reported that his wife would receive unemployment 
benefits in the amount of $314 every 2 weeks for 15 weeks.  
However, in his substantive appeal dated in December 1998, 
the veteran reported that "unemployment denied."  The 
veteran also reported medical expenses of $1,191.20.

The RO subsequently conducted an inquiry directly with the 
Social Security Administration and determined that, in fact, 
the veteran received $763.80 per month, and his spouse 
received $772.80 per month, each in 1997 for Social Security 
retirement income.

In the November 1998 statement of the case, the RO concluded 
that based upon verification of the veteran's spouse's 
income, the veteran's total family income for VA purposes as 
of January 1, 1998, was $13,514 and that this amount exceeded 
the maximum limit of $12,977 for Section 306 pension for a 
veteran with one dependent.

Analysis:  As detailed above, entitlement to and the actual 
amount received per month of Section 306 pension benefits is 
calculated using formulas which are provided in detail in the 
applicable regulations.  While certain income for Section 306 
pension benefits is all or partially excluded and while 
10 percent of Social Security retirement income for both the 
veteran and his spouse must be excluded, the fact remains 
that the veteran and his spouse are shown to have had income 
in 1997 which exceeded the maximum limit allowable for 
Section 306 pension benefits to be paid.  The countable 
income from Social Security for the veteran and his spouse, 
after the 10-percent exclusion and deduction of the spouse 
income exclusion under 38 C.F.R. § 3.262(b)(2) (which was 
$3,144 as of December 1, 1997, and $3,185 as of December 1, 
1998), and less medical expenses which are in excess of all 
countable family income before the 10-percent reduction for 
retirement income and the spouse's income exclusion, alone 
exceeded the maximum limit of $12,977 for Section 306 pension 
benefits for a veteran with one dependent in 1997.  
Accordingly, the RO's actions in terminating pension 
effective at the end of 1997 was proper.


ORDER

The termination of the veteran's receipt of Section 306 
pension effective January 1, 1998, by reason of excess 
countable income was proper, and the benefit sought on appeal 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

